Dewey, J.
The complaint upon which this trial took place, alleged a sale by the defendant of intoxicating liquors, without authority of law, to “ one George E. Allen.” This avermer.it being descriptive of the offence charged, the name of the purchaser must be proved as laid. The witness called to prove the sale, testified to a sale to one George Allen. This was the whole evidence upon this point. No attempt was made to show that George E. Allen was known by the name of George Allen, or was ever called by that name. The case resolves itself into the mere question whether the two names are the same, or may, without any proof, be taken to indicate the same person. That, we think, has been directly settled in the negative, by the cases of Commonwealth v. Hall, 3 Pick. 262; Commonwealth v. Perkins, 1 Pick. 388. There was no sufficient evidence to maintain the material allegation of a sale to George E. Allen, and the jury should have been instructed to that effect.

New trial granted.